Citation Nr: 0020927	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-06 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to service connection for prostatitism.

3.  Entitlement to service connection for carcinoma of the 
prostrate.

4.  Entitlement to service connection for hypertension with 
coronary artery disease.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

The veteran had active duty service from December 1942 to 
November 1945, and from October 1948 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in April 1998, a statement of the case was issued in May 
1998, and a substantive appeal was received in March 1999.


REMAND

One of the veteran's contentions is that he was treated for 
prostate problems when first in the Navy.  A review of the 
claims file reveals that the veteran served in the Navy from 
December 1942 to November 1945, have not been obtained.  
However, the only service medical records in the claims file 
are from his subsequent service in the Army beginning in 
1948.  It is not clear from the file whether service medical 
records from December 1942 to November 1945 have been 
requested.  In view of the veteran's contentions, further 
development is necessary to ensure that all available service 
medical records have been located and associated with the 
claims file.  

At this point, the Board stresses to the veteran and to his 
representative that statutory law as enacted by the Congress 
charges a claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  In order for a service connection claim to be 
well-grounded, there must be competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997). 

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and any 
other appropriate source and request a 
search for all service medical records 
from the veteran's first period of 
service in the United States Navy, from 
December 1942 to November 1945.  If such 
records cannot be located, such fact 
should be clearly documented in the 
claims file.  If any alternate record 
sources are suggested by NPRC, 
appropriate follow-up action should be 
accomplished. 

2.  Following completion of the above 
action, the RO should again review the 
claim.  If the benefits sought on appeal 
are not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this remand is to ensure that all available 
service medical records are associated with the veteran's 
claims file.  The veteran and his representative have the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



